Citation Nr: 1500386	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-20 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left ankle condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to June 2004 and had additional periods of reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record and has been reviewed.

This claim, along with claims of service connection for left knee, cervical spine, and lumbar spine conditions, were remanded by the Board for further development in March 2014.  These other service connection claims were subsequently granted by the RO in an October 2014 rating decision.  The Veteran has not appealed any of the downstream issues associated with these awards of service connection; therefore the only issue that remains is entitlement to service connection for a left ankle condition.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Review of the completed development following the March 2014 remand, including verification of the Veteran's reserve service and a VA compensation examination regarding her ankle, reveal that there has been at least substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of the claim.  

FINDING OF FACT

The Veteran does not have a current left ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a left ankle condition have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014).  In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in November 2009 prior to adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed her of the evidence required to substantiate this claim and of her and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting her in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA and private treatment records.  Records were also obtained from the Social Security Administration (SSA).  Additionally, the Veteran was given a VA examination to assess the etiology of her claimed left ankle condition.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that this opinion is wholly adequate, as it is predicated on a full reading of the medical records in the Veteran's claims file for pertinent history.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner also considered all of the relevant evidence of record and provided an explanatory rationale for the opinion generated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion in response to this claim has been met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

II. Service Connection

The Veteran alleges that she chronically injured her left ankle in 2008 while in the Reserves when she tripped and fell while walking down stairs.  Review of the STRs of record reveal that there exists one entry concerning her left ankle.  It was described as swollen on a September 2008 examination that was part of a Physical Evaluation Board (PEB) determination.  

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury incurred in or aggravated in line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) (2011). ACDUTRA includes full-time duty performed for training purposes by members of the Army Reserves. 38 U.S.C.A. §§ 101(22) , 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3) (2011). Presumptive periods do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24) , 106.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'" Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's private treatment records from the Midwest Pain Clinic dated in 2008 and 2011 show she had pain, swelling, and stiffness in her left ankle.  However these records do not provide a diagnosis.  There is also a February 2011 VA treatment record that indicates she was suffering from ankle pain.  

She was provided a VA examination for her left ankle in July 2014.  While the examiner noted the Veteran's claimed diagnosis of a left ankle strain in 2008, radiographic imaging showed that she had normal ankles.  In the opinion section of the report, the examiner noted that the radiographs revealed no obvious deformity and there were no degenerative changes present.  He continued: 

The [V]eteran has occasional pain in the left ankle with normal ROM and a normal physical examination.  The...left ankle examination is identical to the right ankle.  As a result of the fact that the [V]eteran's examination is inconsistent with any injury, nor is there evidence of any abnormality, it is my medical opinion that the...left ankle condition is less likely than not...a result of or aggravated by military service.

The Veteran has not presented evidence that she has a current diagnosis pertaining to her left ankle.  She has described pain, but the Court has explained that mere pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran does not have the requisite competence to provide a diagnosis of her ailment.  Instead, the lone competent and credible medical examination of record indicates that there is no injury or abnormality of the left ankle.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Without a current diagnosis of a left ankle condition, the preponderance of the evidence is against the claim, meaning the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, it must be denied.


ORDER

Entitlement to service connection for a left ankle condition is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


